Citation Nr: 0517639	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-32 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation benefits.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to March 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2000 and May 2002 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts that determined the appellant, 
the veteran's former spouse, was not entitled to an 
apportionment of his VA compensation benefits as the legal 
custodian for their two children (AM and A).  The appellant 
perfected an appeal of this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the Board must remand this 
matter.

This appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits.  Neither party has 
been provided notification pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  Although not 
specifically addressing the apportionment statute 
(38 U.S.C.A. § 5307), the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to claims predicated on chapter 53 of title 38 of the U. S. 
Code, which concerns special provisions relating to VA 
benefits.  See Lueras v. Principi, 18 Vet. App. 435 (2004); 
Barger v. Principi, 16 Vet. App. 132 (2002).  This does not, 
however, obviate the necessity of informing each party of the 
evidence necessary to substantiate their claims.  See Barger.  

In addition, the appellant maintains, on behalf of her 
daughters, that she is entitled to an apportionment of the 
veteran's VA compensation benefits.  The law provides that 
all or any part of a veteran's compensation may be 
apportioned if the veteran's children are not residing with 
him and the veteran is not reasonably discharging his 
responsibility for their support. 38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.452 (2004).  In addition, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned to the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to other persons in interest including the 
veteran.  38 C.F.R. § 3.451 (2004).  Consideration will be 
given to such factors as the amount of VA benefits payable; 
other resources and income of the veteran and the dependents 
on whose behalf apportionment is claimed; and special needs 
of the veteran, his dependents, and the apportionment 
claimants.  Id.

In this regard, the Board notes that the veteran is 100 
percent service-connected for PTSD and also receives Social 
Security disability benefits.  His January 2001 financial 
information did not state his income, but noted expenses of 
$2,065 per month.  The record also indicates that the 
appellant receives Social Security disability with a total 
income of $2,270 per month and expenses of $2,243 per month 
as of November 2000.  In addition, the Board notes that the 
veteran has been ordered to pay $450 per month in child 
support, $250 of which is paid directly to the appellant from 
the veteran's Social Security disability award each month.  
This leaves a deficit of $200 per month, which the appellant 
states goes unpaid.

The Board also notes that the financial condition of the 
parties may have changed since the parties submitted their 
respective financial information in November 2000 and January 
2001.  Since that time, the veteran's payments for his 
service-connected PTSD and his Social Security disability 
award have likely increased.  In addition, the record 
indicates that the appellant's mother and father have been 
awarded custody of the appellant's children, as well as of 
the appellant herself, due to a psychiatric condition 
affecting the appellant.  This has likely affected the 
appellant's financial situation.  The Board therefore directs 
the RO to ask the appellant and the veteran to submit updated 
financial statements containing an itemized list of the 
parties' individual assets and monthly income and expenses.  
The Board further instructs the RO to request that the 
appellant and the veteran include with their updated 
financial statements copies of supporting documents for all 
relevant periods, including any pertinent canceled checks, 
copies of pertinent bills, invoices, bank statements, as well 
as lease, loan, or mortgage agreements, to corroborate their 
representations concerning their monthly income and 
expenditures.  The Board also directs the RO to inquire of 
each party whether they have shared housing expenses with any 
other individual during all pertinent periods in question, 
and, if so, whether such individual(s) pay(s) all or any 
portion of the expenses shown on that party's updated 
financial statement(s).  In doing so the RO should notify the 
parties that this information is necessary to adjudicate the 
issue on appeal, and that their failure to cooperate might 
result in an adverse determination.  Finally, the RO should 
inquire directly to the Social Security Administration 
regarding all current and past payments to the appellant and 
the veteran concerning any disability award for each, 
including any offsets and payments to the appellant related 
to the support of the veteran's minor children.  

The Board finds that a more thorough accounting of the income 
and expenses of the appellant and the veteran is required 
before the Board renders a final appellate determination.  In 
taking this action, both the veteran, and the appellant, are 
hereby notified that failure to comply with the Board's 
directives may well adversely impact on the adjudication of 
this claim.

Next, the Board notes that Cases of apportionment involve a 
simultaneously contested claim.  See 38 C.F.R. § 20.3(o) 
(2004).  As such, these cases are subject to special 
"contested claim" procedures, which include the requirement 
that "all interested parties" and their representatives be 
specifically notified by the RO of the actions taken 
concerning the simultaneously contested claim, the right to 
initiate an appeal and the time limit therefore, as well as 
hearing  and representation rights.  See 38 C.F.R. §§ 19.100, 
19.101, 19.102 (2004).  

Upon the filing of an NOD in these types of cases, "all 
interested parties" and their representatives must be 
furnished a Statement of the Case (SOC), and the party in 
interest who filed the NOD must be allowed thirty days from 
the date of mailing the SOC to file a formal appeal.  See 38 
U.S.C.A. § 7105A(b) (West 2002); 38 C.F.R. §§ 19.101, 20.500, 
20.501 (2004).  Furthermore, if a hearing is scheduled for 
any party to a simultaneously contested claim, the other 
contesting claimants and their representatives must be 
notified and afforded an opportunity to be present.  See 38 
C.F.R. § 20.713 (2004).  The appellant will be allowed to 
present opening testimony and argument.  Id.  Thereafter, any 
other contesting party who wishes to do so may present 
opposing testimony and argument.  The appellant then will be 
allowed an opportunity to present testimony and argument in 
rebuttal, although cross-examination will not be allowed.  
Id.

In this case, the Board observes that, after the appellant 
submitted her Substantive Appeal, the RO failed to 
communicate that document and its attachments to the veteran.  
See 38 U.S.C.A. § 7105A(b) (West 2002); 38 C.F.R. § 19.102 
(2004).  In addition, the RO did not send the veteran a copy 
of the September 2003 SOC after the appellant submitted her 
NOD in May 2002.  Rather, the RO only sent the SOC to the 
veteran in April 2005, after noticing the omission, and that 
was a violation of the veteran's right to procedural due 
process of law.  See 38 U.S.C.A. § 7105A(b) (West 2002); 38 
C.F.R. § 19.101 (2004).  

In remanding this matter, therefore, the Board directs the RO 
to review the veteran's claims file for compliance with all 
contested claim procedures and furnish the veteran and the 
veteran's representative, if any, copies of the appellant's 
September 2003 Substantive Appeal, and to place documentation 
in the claims file showing compliance with the foregoing.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant, and 
the veteran, and his representative, if 
any, a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and evidence not previously 
provided to VA is necessary to 
substantiate their claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
each of them, and which portion, if any, 
VA will attempt to obtain on either of 
their behalves.  The letter should also 
request that the appellant and veteran 
provide any evidence in their possession 
that pertains to the claim.

2.  The RO should also review the 
veteran's claims file for compliance with 
all contested claim procedures and 
furnish the veteran and the veteran's 
representative, if any, copies of the 
appellant's September 2003 Substantive 
Appeal, and to place documentation in the 
claims file showing compliance with the 
foregoing.  

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the appellant and the veteran, 
as well as copies of the payment records 
for each covering all disability payments 
made to each, including any offsets and 
payments to the appellant for child 
support from the veteran's disability 
award.  All attempts to fulfill this 
development must be documented in the 
claims file.  If the search for any such 
records yields negative results, that 
fact should be clearly noted, with the RO 
either documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

4.  The RO should furnish the appellant 
with a VA Form 4-5655 (Financial Status 
Report) and request that she complete it 
showing all of her income and expenses.  
The significance of the appellant's 
compliance with this request should be 
explained, to specifically include 
advising her that failure to cooperate 
may result in an adverse determination.

5.  The RO should furnish the veteran 
with a VA Form 4-5655 (Financial Status 
Report) and request that he complete it 
showing all of his income and expenses.  
The significance of the veteran's 
compliance with this request should be 
explained, to specifically include 
advising him that failure to cooperate 
may result in an adverse determination.

6.  With respect to paragraphs 4 and 5 
above, the RO should request that the 
appellant and the veteran include with 
their updated financial statements copies 
of supporting documents for all relevant 
periods, including any pertinent canceled 
checks, copies of pertinent bills, 
invoices, bank statements, as well as 
lease, loan, or mortgage agreements, to 
corroborate their representations 
concerning their monthly income and 
expenditures.  The RO should also inquire 
of each party whether they have shared 
housing expenses with any other 
individual during all pertinent periods 
in question, and, if so, whether such 
individual(s) pay(s) all or any portion 
of the expenses shown on that party's 
updated financial statement(s).

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
appellant's claim of entitlement to an 
apportionment of the veteran's VA 
compensation benefits in light of all 
pertinent evidence and legal authority.

8.  The appellant, as well as the veteran 
and his representative, if any, must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



